NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY DIETZ,                                  No.    14-35982

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05948-RJB

 v.
                                                MEMORANDUM*
QUALITY LOAN SERVICE
CORPORATION OF WASHINGTON; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Timothy Dietz appeals pro se from the district court’s judgment dismissing

his action alleging Fair Debt Collection Practices Act (“FDCPA”) and state law

claims arising out of foreclosure proceedings. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We affirm.

       We do not consider Dietz’s substantive claims because Dietz failed to

challenge the district court’s judgment on those claims in his opening brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (we do not consider

matters not specifically and distinctly raised and argued in the opening brief).

       The district court did not abuse its discretion in considering attachments to

the complaint and matters of public record in ruling on Wells Fargo Bank, N.A.,

and Mortgage Electronic Registration Systems, Inc.’s motion to dismiss. See Lee

v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001) (setting forth standard

review and explaining the circumstances in which the district court may consider

documents extraneous to the pleadings in ruling on a motion to dismiss for failure

to state a claim).

       The district court did not abuse its discretion in considering the declaration

filed in support of Quality Loan Service Corporation of Washington and McCarthy

& Holthus, LLP’s motion for summary judgment because the declaration was

made with personal knowledge, and the substance of the declaration could be

admitted at trial under the business-records exception to hearsay. See Fed. R. Civ.

P. 56(c)(4) (requiring that a declaration be made on personal knowledge); Fed. R.

Evid. 803(6); SEC v. Phan, 500 F.3d 895, 912 (9th Cir. 2007) (setting forth

standard of review and explaining that the district court’s refusal to exclude


                                           2                                     14-35982
evidence in its consideration of summary judgment warrants reversal only when

the “evidentiary ruling was manifestly erroneous and prejudicial” (citation

omitted)).

      AFFIRMED.




                                         3                                    14-35982